Case 18-31754-5-mcr   Doc 254 Filed 03/04/19 Entered 03/04/19 15:57:55   Desc
                         Main Document    Page 1 of 7
Case 18-31754-5-mcr   Doc 254 Filed 03/04/19 Entered 03/04/19 15:57:55   Desc
                         Main Document    Page 2 of 7
Case 18-31754-5-mcr   Doc 254 Filed 03/04/19 Entered 03/04/19 15:57:55   Desc
                         Main Document    Page 3 of 7
Case 18-31754-5-mcr   Doc 254 Filed 03/04/19 Entered 03/04/19 15:57:55   Desc
                         Main Document    Page 4 of 7
Case 18-31754-5-mcr   Doc 254 Filed 03/04/19 Entered 03/04/19 15:57:55   Desc
                         Main Document    Page 5 of 7
Case 18-31754-5-mcr   Doc 254 Filed 03/04/19 Entered 03/04/19 15:57:55   Desc
                         Main Document    Page 6 of 7
Case 18-31754-5-mcr   Doc 254 Filed 03/04/19 Entered 03/04/19 15:57:55   Desc
                         Main Document    Page 7 of 7
